DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/22/2021 has been entered. Claims 1, 13, 17 have been amended and claims 2-4, 9, 14, 16, 18, 20 have been cancelled. Therefore, claims 1, 5-8, 10-13, 15, 17, 19 and 21-28 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 8, 10-11, 13, 15 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monson (US – 6637735 B2) and further in view of Fromme (US – 6,477,727 B2).
As per claim 1, Monson discloses Double Triad Elastomer Mount comprising:
a series of support structures, each comprising:
a base (14, Fig: 1);

a connector (11, 12, and 13, Fig: 1) that directly couples the base (14) to the top plate (13a), wherein the connector assumes a compressed position when under load from an object (Fig: 4), wherein the support structures that are in an extended position (Fig: 1) provide a lateral retention force to the object, and wherein the support structures are generally pyramid-shaped (Fig: 1) and have a plurality of the connectors (11, 12, and 13) associated with the top plate (13a, Fig: 1).
However, Monson did not disclose a series of support structures.
Fromme discloses elastomer mount with series of support structures (35, 35’, 70 Fig: 11a, 11b, are assembly of support structure and Fig: 15a, 15b, individual embodiment of each structure). It would have obvious to use the elastomer mount of the Manson to use in series of support structures as taught by Fromme in order to improved load carrying structure with effectively attenuating shock and vibration imparted to the housing.

As per claim 13, Monson discloses Double Triad Elastomer Mount comprising:
a series of support structures, each comprising:
a base (14, Fig: 1);

a connector (11, 12, and 13, Fig: 1) extending from the base (14, Fig: 1) at an angle (Fig: 1) and directly coupling the base to the top plate (13a, Fig: 1), wherein the connector assumes a compressed position when under load from an object (Fig: 4), wherein the support structures that are in an extended position (Fig: 1) provide a lateral retention force to the object, and wherein the support structures are generally pyramid-shaped (Fig: 1) and have a plurality of the connectors associated with the top plate (13a, Fig: 1).
However, Monson did not disclose a series of support structures.
Fromme discloses elastomer mount with series of support structures (35, 35’, 70 Fig: 11a, 11b, are assembly of support structure and Fig: 15a, 15b, individual embodiment of each structure). It would have obvious to use the elastomer mount of the Manson to use in series of support structures as taught by Fromme in order to improved load carrying structure with effectively attenuating shock and vibration imparted to the housing.

As per claims 5 and 15, Manson discloses wherein the connector (11, 12, and 13) extends from the base (14) at an angle (Fig: 1) such that the top plate (13a) is horizontally displaced from the base (see Fig: 4) when the support structure is in the compressed position and the extended position (see Fig: 4).

As per claim 6, Fromme further discloses wherein the angle of the connector relative to the base is less than or equal to about forty-five degrees (45°) (another embodiment of Fromme in Fig: 10a, 10b, showed that the angle of the connector relative to the base is less than or equal to about forty-five degrees).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the connector assembly in which the angle of the connector relative to the base is less than or equal to about forty-five degrees as taught by Fromme in order to effectively attenuating shock or vibration imparted to the housing.

As per claim 8, Fromme further discloses wherein the series of support structures (35, 35’, 70) are configured in a predetermined manner such that the object is directed toward a center of the assembly (Fig: 11a, 15a, 15b).

As per claim 10, Manson discloses wherein the support structures (10, Fig: 1) assume one of a fully-compressed position and a partially-compressed position when the object (Fig: 4) interacts with the support structures, and wherein the support structures that are in the partially-compressed position cooperate with the support structures that are in the extended position to provide the lateral retention force to the object (Fig: 1 and 4).

As per claim 11, Manson discloses wherein an aspect ratio of a surface area of a pyramid base to a surface area of the top plate is varied such that the object is directed toward a center of the assembly (Fig: 1).
As per claim 12, Manson discloses wherein each of the bases (14, Fig: 1) is integrally formed with the bases of the support structures (11b, 12b, 13b, Fig: 1) that are adjacent thereto (Fig: 1).

As per claims 21 and 24, Fromme further discloses wherein a fully-compressed position of the connector comprises:
a convex portion (Attached figure and fig: 15b); and
a concave portion (Attached figure and fig: 15b).

As per claims 22 and 25, Fromme further discloses wherein at least a portion of the convex portion contacts the object when the connector is in the fully-compressed position (Fig: 15b is partially compressed position and as per fig: 15b when 70 is fully-compressed position it’s obviously convex portion contacts the object).

As per claims 23 and 26, Fromme further discloses wherein at least a portion of the concave portion contacts a support surface upon which the assembly is positioned when the connector is in the fully-compressed position (Fig: 15b is partially compressed position and as per fig: 15b when 70 is fully-compressed position it’s obviously concave portion contacts the object).

Claims 17, 19 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monson (US – 6637735 B2) and further in view of Fromme (US – 6,477,727 B2) and DeFranks (US – 2011/0031665 A1).
As per claim 17, Monson discloses Double Triad Elastomer Mount comprising:
a series of support structures, each comprising:
a base (14, Fig: 1) that is integrally formed with the bases of adjacent support structures;
a top plate (13a, Fig: 1) having a continuous surface area and cross-section (Fig: 1) that extends between opposing sides of the top plate along an entire length of the sides that oppose one another (Fig: 1): and
a connector (11, 12, and 13, Fig: 1) coupling that directly couples the base (14) and the top plate (13a), wherein the connector assumes a compressed position when under load from an object (Fig: 4), wherein the support structures that are in an extended position (Fig: 1) provide a lateral retention force to the object, and wherein the support structures are generally pyramid-shaped (Fig: 1) and have a plurality of the connectors (11, 12, and 13) associated with the top plate (13a, Fig: 1).
However, Monson did not disclose a series of support structures and
a base (14, Fig: 1) that is integrally formed with the bases of adjacent support structures.
Fromme discloses elastomer mount with series of support structures (35, 35’, 70 Fig: 11a, 11b, are assembly of support structure and Fig: 15a, 15b, individual embodiment of each structure). It would have obvious to use the elastomer mount of the Manson to use in series of support structures as taught by Fromme in order to improved load carrying structure with effectively attenuating shock and vibration imparted to the housing.

DeFranks discloses System and Method for Cushion Support comprising:
a base (108, Fig: 3) that is integrally formed with the base of adjacent support structures (base 102, Fig: 1A).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the double triad elastomer mount of the Monson as modified by Fromme to make the base that is integrally formed with the base of adjacent support structure as taught by DeFranks on order to improved load carrying mechanism for moving load or loads.

As per claim 19, Monson discloses wherein the connector (11, 12, and 13, Fig: 1) extends from the base (14) at an angle (Fig: 1 and 4) such that the top plate is horizontally displaced from the base when the support structure is in the compressed position and the extended position (see Fig: 4).

As per claim 27, Fromme further discloses wherein a fully-compressed position of the connector comprises:
a convex portion (Attached figure and fig: 15b); and
a concave portion (Attached figure and fig: 15b).

    PNG
    media_image1.png
    339
    549
    media_image1.png
    Greyscale


As per claim 28, Fromme further discloses wherein at least a portion of the concave portion contacts a support surface upon which the assembly is positioned when the connector is in the fully-compressed position (Fig: 15b is partially compressed position and as per fig: 15b when 70 is fully-compressed position it’s obviously concave portion contacts the object).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching references fail to disclose the top plates of the support structures that art in the compressed position are at least partially supported by the connector of adjacent support structures.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657